Citation Nr: 0841932	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Navy from March 1966 to September 1969, to include a tour of 
combat during the Vietnam War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), which, in pertinent part, awarded 
service connection and a 30 percent rating for PTSD effective 
October 25, 2005. 

In April 2008, the veteran requested that VA open claims for 
entitlement to service connection for diabetes and erectile 
dysfunction.  He also indicated that he wished to submit a 
claim for an increased rating for his PTSD currently rated at 
30 percent.  These issues have not been fully adjudicated or 
perfected on appeal, and are now referred to the RO for 
appropriate review.


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
requesting withdrawal of the appeal for an increased initial 
rating in excess of 30 percent for PTSD; there is no question 
of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a substantive 
appeal pertaining to a claim for an increased initial rating 
for PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the veteran perfected 
an appeal of the June 2006 rating decision with a January 
2007 Notice of Disagreement and a July 2007 substantive 
appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  In April 2008, the 
veteran submitted a letter in which he stated his wish to 
withdraw his appeal and process a new claim for an increased 
rating.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed.


ORDER

The appeal for an increased initial rating for PTSD is 
dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


